Sullivan, J.
This proceeding in error brings before us for review an order of the district court of Dawes county confirming a judicial sale of real estate. The defendant Nelson resisted the motion for confirmation on the grounds that the appraisers proceeded irregularly in making the appraisement, and that the valuation fixed by them upon the property was too low. The district court having decided these questions upon substantially conflicting evidence, its decision will not be disturbed. (Nebraska Loan & Building Ass'n v. Marshall, 51 Neb. 534.) In the case cited the rule was applied under circumstances quite similar to those in the case at bar. But if the evidence bearing on the question of valuation were sufficient to establish fraud in the appraisement, we could not for that reason alone reverse the order of confirmation, there being in the motion to vacate the appraisal no allegation of fraud to which such evidence is responsive. It is now the established doctrine of this court that the appraisement cannot be successfully assailed merely because the appraisers were mistaken in their valuation of the property. (Vought v. Foxworthy, 38 Neb. 790; Ecklund v. Willis, 44 Neb. 129; Kearney Land & In*608vestment Co. v. Aspinwall, 45 Neb. 601; Brown v. Fitzpatrick, 56 Neb. 61; Ballou v. Sherwood, 58 Neb. 20, 78 N. W. Rep. 383; Lockwood v. Cook, 58 Neb. 302, 78 N. W. Rep. 624; Michigan Mutual Life Ins. Co. v. Richter, 58 Neb. 463, 78 N. W. Rep. 932.) The sale having been confirmed, at a special term held on September 27, 1898, the defendant challenges the jurisdiction of the court and denies the validity of the order. The point thus presented was considered and decided in the case of Nelson v. Farmland Security Co., 58 Neb. 604, 79 N. W. Rep. 161. It was there held that the term was properly convened and that the presiding judge was invested with authority to hear and determine causes properly on the calendar of the court. The judgment is
Affirmed.